     Case: 1:20-cv-06677 Document #: 38 Filed: 12/08/20 Page 1 of 7 PageID #:3495




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION



KTM AG,

       Plaintiff,
                                              Case No.: 20-cv-6677
v.
                                              Judge Martha M. Pacold
THE INDIVIDUALS, CORPORATIONS,
LIMITED LIABILITY COMPANIES,
PARTNERSHIPS AND PARTNERSHIPS AND
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE A
HERETO,

       Defendants.



                MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S
                MOTION FOR ENTRY OF A PRELIMINARY INJUNCTION

        Plaintiff submits this Memorandum of Law in support of its Motion for Entry of a

 Preliminary Injunction.
      Case: 1:20-cv-06677 Document #: 38 Filed: 12/08/20 Page 2 of 7 PageID #:3496



                                 MEMORANDUM OF LAW

I.      INTRODUCTION

         Plaintiff KTM AG brings the present action against the Defendants identified in

Schedule A to the Complaint (collectively, the “Defendants”) for federal trademark infringement

and counterfeiting (Count I), false designation of origin (Count II) and violation of the Illinois

Uniform Deceptive Trade Practices Act (Count III). As alleged in Plaintiff’s Complaint, the

Defendants are promoting, advertising, distributing, offering for sale, and selling products

infringing Plaintiff’s KTM and DUKE Trademarks (the “Counterfeit KTM Products”) through

various fully interactive commercial Internet websites operating under at least the Defendant

Domain Names and Online Marketplace Accounts listed in Schedule A (collectively, the

“Defendant Internet Stores”).


II.     STATEMENT OF FACTS

        On November 12, 2020, this Court granted Plaintiff’s Motion for a Temporary

Restraining Order (“the TRO”). See Docket Entry 24. The TRO was extended on November

19, 2020 to December 10, 2020 [Dkt. No. 27]. The TRO authorized Plaintiff to provide notice

of these proceedings and the preliminary injunction hearing to Defendants by electronically

publishing a link to the Complaint, the TRO and other relevant documents on a website to which

the Defendants’ Domain Names which are transferred to Plaintiff’s control redirect, or by

sending an email to the email addresses identified in Schedule A to the Complaint and any email

addresses provided for Defendants by third parties that includes a link to said website. TRO at ¶

11. Since and pursuant to entry of the TRO, dozens of Amazon.com, Inc. (“Amazon”), DHgate,

eBay and PayPal, Inc. (“PayPal”) accounts associated with the Defendant Internet Stores have

been frozen. See Declaration of Michael A. Hierl (hereinafter “Hierl Declaration”) at ¶ 2.


                                                2
   Case: 1:20-cv-06677 Document #: 38 Filed: 12/08/20 Page 3 of 7 PageID #:3497




       Plaintiff respectfully requests that this Court convert the TRO to a preliminary injunction

against Defendants with the exception of Defendant No. 152, Pucky Motor, for which dismissal

from this action is imminent, so that Defendants remain enjoined from the manufacture,

importation, distribution, offering for sale, and sale of Counterfeit KTM and DUKE Products

during the pendency of this litigation. As part of the Preliminary Injunction, Plaintiff requests

that the Defendant Domain Names remain in Plaintiff’s control and that Defendants’ Amazon,

DHgate, eBay and PayPal accounts remain frozen until completion of these proceedings.

III.   ARGUMENT

       a) A Preliminary Injunction Extending Relief Already Granted in the
          TRO is Appropriate
       Plaintiff respectfully requests that this Court convert the TRO to a preliminary injunction

to prevent further unlawful conduct by Defendants. Courts in this District, in addressing similar

allegations of Internet-based counterfeiting, have previously issued preliminary injunctions

following a temporary restraining order. See, e.g., Michael Kors, L.L.C. v. The Partnerships and

Unincorporated Associations Identified on Schedule “A”, No. 13-cv-8612 (N.D. Ill. Dec. 5,

2013) (unpublished) (Order granting Ex Parte Motion for Temporary Restraining Order); and

Calvin Klein Trademark Trust, et al. v. The Partnerships, et al., No. 13-cv-8186 (N.D. Ill. Nov.

19, 2013) (unpublished) (Order granting Ex Parte Motion for Temporary Restraining Order).

              i)      This Court Has Already Found that the Requirements for a
                      Preliminary Injunction Have Been Satisfied
       Since the standards for granting a TRO and the standards for granting a preliminary

injunction are identical in this Circuit, the requirements for entry of a preliminary injunction

extending the TRO have been satisfied. See, e.g., Charter Nat’l Bank & Trust v. Charter One

Fin., Inc., No. 1:01-cv-00905, 2001 WL 527404, *1 (N.D. Ill. May 15, 2001) (citations omitted).

A temporary restraining order or preliminary injunction may be issued upon a showing that: “(1)

                                                3
    Case: 1:20-cv-06677 Document #: 38 Filed: 12/08/20 Page 4 of 7 PageID #:3498




there is a reasonable likelihood that Plaintiff will succeed on the merits; (2) Plaintiff will suffer

irreparable injury if the order is not granted because there is no adequate remedy at law; (3) the

balance of hardships tips in Plaintiffs’ favor; and (4) the public interest will not be disserved by

the injunction.” Columbia Pictures Indus., Inc. v. Jasso, 927 F. Supp. 1075, 1076 (N.D. Ill.

1996). By virtue of this Court’s entry of the TRO, it has already found that the above

requirements have been satisfied.

                ii)    The Equitable Relief Sought Remains Appropriate
       The Lanham Act authorizes courts to issue injunctive relief “according to principles of

equity and upon such terms as the court may deem reasonable, to prevent the violation of any

right of the registrant of a mark ....” 15 U.S.C. § 1116(a).

       (1)       The Domain Name Transfer Order Remains Appropriate
       Plaintiff seeks a conversion of the TRO entered by this Court on November 12, 2020

[Dkt. No. 24] and extended on November 19, 2020 to December 10, 2020 [Dkt. No. 27]

allowing Plaintiff to retain control of the Defendants Domain Names until the completion of

these proceedings.     To prevent the Defendants from further manufacture, importation,

distribution, offering for sale, and sale of Counterfeit KTM Products and to provide notice to

Defendants regarding these proceedings, Plaintiff respectfully requests that the injunctive

relief already awarded be extended through the pendency of this case.

       (2)     The Asset Restraining Order Remains Appropriate

       Plaintiff also requests conversion of the TRO to a preliminary injunction so that

Defendants’ accounts in U.S. based financial institutions remain frozen. Since entry of the

TRO, Amazon, DHgate, eBay and PayPal have provided Plaintiff with information, including

the identification of dozens of Amazon, DHgate, eBay and PayPal accounts linked to the

Defendants’ Internet Stores which were offering for sale and/or selling infringing KTM and

                                                  4
      Case: 1:20-cv-06677 Document #: 38 Filed: 12/08/20 Page 5 of 7 PageID #:3499




DUKE Products. In the absence of a preliminary injunction, Defendants may attempt to move

any assets from any accounts in U.S. based financial institutions, including Amazon, DHgate,

eBay and PayPal accounts, to an offshore account. Therefore, Defendants’ assets should

remain frozen for the remainder of the proceedings. The amount of damages to which Plaintiff

is entitled as set forth in the Complaint far exceeds any amount contained in any of the

Defendants’ frozen Amazon, DHgate, eBay and PayPal accounts. For example, Plaintiff’s

prayer for relief requests statutory damages of $2 million from each Defendant. In addition,

and as established in Plaintiff’s TRO Memorandum, many federal courts, including the

Northern District of Illinois, have granted orders preventing the fraudulent transfer of assets.

See, e.g., Lorillard Tobacco Co. v. Montrose Wholesale Candies & Sundries, Inc., No. 1:03-

cv-04844, 2005 WL 3115892 (N.D. Ill. Nov. 8, 2005); Animale Grp. Inc. v. Sunny’s Perfume

Inc., 256 F. App’x 707, 709 (5th Cir. 2007); Levi Strauss & Co. v. Sunrise Int’l Trading Inc.,

51 F.3d 982, 987 (11th Cir. 1995); and Reebok Int'l Ltd. v. Marnatech Enters., Inc., 970 F.2d

552, 559 (9th Cir. 1992). As such, an order continuing to freeze the Defendants’ assets should

be granted.

IV.     CONCLUSION
        In view of the foregoing, Plaintiff respectfully requests that this Court enter the

preliminary injunction.




                                                5
   Case: 1:20-cv-06677 Document #: 38 Filed: 12/08/20 Page 6 of 7 PageID #:3500




                                     Respectfully submitted,
Dated: December 8, 2020
                                     By:    s/Michael A. Hierl             _
                                            Michael A. Hierl (Bar No. 3128021)
                                            William B. Kalbac (Bar No. 6301771)
                                            Hughes Socol Piers Resnick & Dym, Ltd.
                                            Three First National Plaza
                                            70 W. Madison Street, Suite 4000
                                            Chicago, Illinois 60602
                                            (312) 580-0100 Telephone
                                            mhierl@hsplegal.com
                                            wkalbac@hsplegal.com
                                            Attorneys for Plaintiff
                                            KTM AG




                                        6
   Case: 1:20-cv-06677 Document #: 38 Filed: 12/08/20 Page 7 of 7 PageID #:3501




                               CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies on December 8, 2020 that a true and correct

copy of the foregoing document was filed electronically with the Clerk of the Court and served

on all counsel of record and interested parties via the CM/ECF system.

                                                   /s/ Michael A. Hierl




                                               7
